                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            11
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12   FIRST HORIZON HOME LOANS, a Division Case No. 2:15-cv-1262-JAD-NJK
KIM GILBERT EBRON




                                                                                                 of First Tennessee Bank, N.A., a national
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   association;
                                                                                                                       Plaintiff,
                                                                                            14   vs.
                                                                                                                                           STIPULATION AND ORDER OF
                                                                                            15   DAY DAWN CROSSING HOMEOWNERS              DIMISSAL
                                                                                                 ASSOCIATION; SFR INVESTMENT POOL
                                                                                            16   1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                                                            17
                                                                                                                        Defendants.
                                                                                            18   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                 Nevada limited liability company,
                                                                                            19
                                                                                                                      Counter-Claimant,
                                                                                            20   vs.
                                                                                            21   FIRST HORIZON HOME LOANS, a Division
                                                                                                 of First Tennessee Bank, N.A., a national
                                                                                            22   association; NATIONSTAR MORTGAGE,
                                                                                                 LLC, a Delaware limited liability company,
                                                                                            23
                                                                                                      Counter-Defendant/Cross-Defendant.
                                                                                            24   DAY DAWN CROSSING HOMEOWNERS
                                                                                                 ASSOCIATION,
                                                                                            25                     Counter-Claimant,
                                                                                                 vs.
                                                                                            26
                                                                                                 FIRST HORIZON HOME LOANS, a Division
                                                                                            27   of First Tennessee Bank, N.A., a national
                                                                                                 association,
                                                                                            28

                                                                                                                                             -1-
                                                                                                                        Counter- Defendant.
                                                                                             1
                                                                                                        SFR Investments Pool 1, LLC (“SFR”), by and through its counsel of record, Kim Gilbert
                                                                                             2
                                                                                                 Ebron and Nationstar Mortgage, LLC, by and through its counsel of record, Akerman, LLP hereby
                                                                                             3
                                                                                                 stipulate that all claims against Nationstar Mortgage, LLC shall be dismissed, with each side
                                                                                             4
                                                                                                 bearing their own attorneys fees and costs.
                                                                                             5
                                                                                                    AKERMAN LLP                                     KIM GILBERT EBRON
                                                                                             6
                                                                                                    /s/ Donna Witting                          /s/ Karen L. Hanks
                                                                                             7
                                                                                                    MELANIE MORGAN, ESQ.                       DIANA S. EBRON, ESQ.
                                                                                             8      Nevada Bar No. 8215                        Nevada Bar No. 10580
                                                                                                    DONNA WITTIG, ESQ.                         JACQUELINE A. GILBERT, ESQ.
                                                                                             9      Nevada Bar No. 11015                       Nevada Bar No. 10593
                                                                                                    1635 Village Center Circle, Suite 200      KAREN L. HANKS, ESQ.
                                                                                            10
                                                                                                    Las Vegas, Nevada 89144                    Nevada Bar No. 009578
                                                                                            11      Telephone: (702) 634-5000                  7625 Dean Martin Drive, Suite 110
                                                                                                                                               Las Vegas, Nevada 89139
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12      Attorneys for First Horizon Home Loans and Telephone: (702) 485-3300
KIM GILBERT EBRON




                                                                                                    Nationstar Mortgage, LLC
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            14

                                                                                            15

                                                                                            16                  IT IS HEREBY ORDERED that Nationstar Mortgage, LLC is hereby dismissed

                                                                                            17   from this action. Each side to bear their own attorneys fees and costs.

                                                                                            18                                                         Dated: ____________________

                                                                                            19
                                                                                                                                               _______________________________________
                                                                                            20
                                                                                                                                               UNITED STATES
                                                                                                                                                       STATESDISTRICT
                                                                                                                                                                 DISTRICTCOURT
                                                                                                                                                                          JUDGEJUDGE
                                                                                            21                                                 Dated: July 15, 2019.

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                 -2-
